ORDER

PER CURIAM.
Mother appeals from the trial court’s judgments terminating her parental rights to her children. We find the judgments are supported by substantial evidence, are not against the weight of the evidence, and do not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).